Name: Commission Regulation (EEC) No 2740/91 of 13 September 1991 amending the list annexed to Regulation (EEC) No 3664/90 establishing, for 1991, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 19 . 9. 91 Official Journal of the European Communities No L 262/9 COMMISSION REGULATION (EEC) No 2740/91 of 13 September 1991 amending the list annexed to Regulation (EEC) No 3664/90 establishing, for 1991 , the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (2) of Regulation (EEC) No 3554/90 be added to the list annexed to Regulation (EEC) No 3664/90 ; whereas the national authorities have provided all the information in support of the request required under Article 2 of Regula ­ tion (EEC) No 3554/90 ; whereas scrutiny of this informa ­ tion shows that the requirements of the Regulation are met ; whereas the vessels in question should be added to the list, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), and in parti ­ cular Article 2 thereof, Whereas Commission Regulation (EEC) No 3664/90 (4), as last amended by Regulation (EEC) No 2731 /91 (*), establishes for 1991 the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls of aggregate length exceeding nine metres ; Whereas the German authorities have requested that five vessels meeting the requirements laid down in Article 1 Article 1 The Annex to Regulation (EEC) No 3664/90 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1991 . For the Commission Manuel MARlN Vice-President ( ») OJ No L 288, 11 . 10. 1986, p. 1 . (2) OJ No L 389, 30. 12. 1989, p. 75. (J) OJ No L 346, 11 . 12. 1990, p. 11 . 0 OJ No L 356, 19. 12. 1990, p. 6. 0 OJ No L 261 , 18 . 9 . 1991 , p. 5 . No L 262/10 Official Journal of the European Communities 19. 9. 91 ANNEX Following vessels are deleted from the list of Regulation (EEC) No 3664/90 : External identification Letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) GERMANY FED 12 BUS 1 SH 23 SC 9 NC 335 Rubin Catja Albatros Wotan Wilhelm DDIT DIZW DFPF DIZO DJEI Fedderwardersiel BÃ ¼sum Heiligenhafen BÃ ¼sum Cuxhaven 183 88 221 184 184